Citation Nr: 0121790	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-07 625	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of 
being housebound.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

This matter arose as a result of an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, that denied the veteran's 
claim of entitlement to special monthly compensation on 
account of being housebound.  The veteran appealed the 
determination to the Board of Veterans' Appeals (Board), 
which, in a decision dated in September 1998, denied the 
claim.  In June 1999, the Board denied the veteran's Motion 
for Reconsideration of the September 1998 Board decision.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
January 2001, the Court vacated the Board's decision and 
remanded the case to the Board for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which had become 
effective during the pendency of the appeal.  However, in an 
Order dated in May 2001, the Court noted that the Secretary 
had informed the Court that the veteran had died on March [redacted], 
2000.  Accordingly, the Court withdrew its January 2001 
Order, vacated the Board's September 1998 decision, and 
dismissed the appeal for lack of jurisdiction.  

The matter is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran served on active duty from February to 
November 1945 and from September 1946 to March 1951.  

2.  Following the veteran's appeal to the Court of the 
Board's September 1998 decision, the Board was notified by 
the Manila RO that the veteran died on March [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996), cert. denied, 521 U.S. 1103 (1997); Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  


ORDER

The appeal is dismissed.  



		
Mark D. Hindin
Member, Board of Veterans' Appeals



 



